DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-10 and 12-20 renumbered as claims 1-18 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 3, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A method for co-existence in an apparatus having a wireless local area network (WLAN) communication module and a Long Term Evolution (LTE) communication module, the method comprising: the WLAN communication module notifying an access point (AP) with which the WLAN communication module communicates in a WLAN frequency band that the WLAN communication module is operating in a power save mode; the WLAN communication module receiving from the AP a notification that the AP has buffered frames destined for the WLAN communication module; the WLAN communication module transmitting a power save poll frame to the AP to trigger transmission of the buffered frames, the power save poll being transmitted by the WLAN communication module at a start of a downlink period reserved by an evolved base node (eNB) for downlink communications, the eNB serving the LTE communication module, the LTE communication module operative in one or more LTE Time Division Duplex (TDD) frequency bands that are adjacent or near the 

Regarding Claim 13, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “An apparatus comprising: a host processor; a wireless local area network (WLAN) communication module coupled to the host processor, the WLAN communication module operative for communications in a WLAN frequency band with an access point (AP); and a Long Term Evolution (LTE) communication module coupled to the host processor, the LTE communication module operative in one or more LTE Time Division Duplex (TDD) frequency bands that are adjacent or near the WLAN frequency band, wherein the WLAN communication module is operative to notify the AP that the WLAN communication module is operating in a power save mode, to receive from the AP a notification that the AP has buffered frames destined for the WLAN communication module, and to transmit a power save poll frame to the AP to trigger transmission of the buffered frames, wherein the WLAN communication module is operative to transmit the power save poll frame at a start of a downlink period reserved by an evolved base node (eNB) for downlink communications, the eNB serving the LTE communication module, and wherein the WLAN communication module is operative to notify the AP of a maximum size of any aggregated medium access control (MAC) protocol data unit (A-MPDU) to be received by the WLAN communication module from the AP in communications in a WLAN frequency band”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADNAN BAIG/Primary Examiner, Art Unit 2461